Citation Nr: 1734839	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left hand disorder.

2. Entitlement to service connection for a left ankle disorder.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to a rating in excess of 10 percent for tendonitis in the left anterior hip with left-sided snapping syndrome.

5. Entitlement to an initial compensable rating for residual of fracture of the third finger of the right hand.

6. Entitlement to an initial compensable rating for residual of fracture of the second finger of the right hand.

7. Entitlement to an initial compensable rating for tension headaches.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 16, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to December 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran's claims file is now in the jurisdiction of the St. Petersburg RO.

In December 2014, a hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal was last before the Board in March 2015, when it was decided in part and remanded in part.  In 2016, the Veteran changed his representative to Disabled American Veterans.

In a January 2017 rating decision, the RO granted service connection for a right ankle sprain with arthritis, effective January 1, 2011.  As this award represents a complete grant of the benefit sought, it is no longer on appeal.

The issues of service connection for a left hand disorder; increased ratings for tendonitis in the left anterior hip, residuals of fracture of the second and third fingers of the right hand, and tension headaches; and entitlement to a TDIU prior to June 16, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed as having a left ankle disorder.

2. The Veteran has not been diagnosed as having bilateral hearing loss for VA purposes.


CONCLUSIONS OF LAW

1. Service connection for a left ankle disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to these claims.  As part of the Benefits Delivery at Discharge (BDD) program, the Veteran was provided notice of the information needed to substantiate and complete his claims for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The service treatment records and post-service treatment records have been obtained.  VA medical opinions were obtained and are adequate to decide the claims of a left ankle disability and bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the December 2016 and January 2017 examinations substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the December 2014 Board hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims and evidence that could assist the Veteran in substantiating the claims.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied.  Further, in light of the evidence then of record and the Veteran's testimony the two issues decided in this decision were remanded for additional development.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims of service connection for a left ankle disability and bilateral hearing loss.

Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

I. Left Ankle Disorder

The Veteran contends he has a left ankle disorder due to service.

On October 2010 examination, the examiner noted diagnoses of left-sided Achilles tendonitis and chronic recurrent left ankle sprains, both resolved and with no residuals.  The examiner acknowledged the Veteran's report of a history of pain and stiffness in the left ankle, but declined to make a current diagnosis.

On January 2017 VA examination, the examiner noted the Veteran had a history of a left collateral ligament strain and recurrent left Achilles tendonitis.  X-ray findings showed an "unremarkable" ankle joint.  The examiner opined that it was less likely as not that the left ankle was relate to injury during service, as the x-ray did not reveal any specific ankle injury or post-injury changes.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  While the Veteran's medical records indicate complaints of left ankle pain, he has not submitted any medical evidence that shows he has a diagnosed left ankle disorder during the appellate period or a diagnosis close in time to the appeal period.  The Veteran, through his representative, has argued that service connection is warranted due to pain and limitation of motion.  See June 2017 Brief.  However, generally, pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer, 3 Vet. App. at 225.

The Board acknowledges that Veteran's assertions that the VA examinations of record are inadequate upon which to determine whether there is a current disability.  The Veteran has also asserted that prior examinations have shown disability.  In this regard, the Board notes that some of the Veteran's arguments go to the type of testing needed when the question is the appropriate rating assigned to a disability based on range of motion and not when the question is current disability.  Review of the evidence to include that contained in the recent 2017 VA examination show that the examiner considered relevant evidence of record and performed testing that in his medical consideration was necessary prior to providing the requested results.  Here, the examiner found that there was no current disability.  As noted in the January 2017 VA examination, these findings do not mean that there was not previous disability, to include due to injury in service.  Rather, the Board finds that the January 2017 examination report findings, when combined with the review of the rest of the evidence of record, show that the preponderance of the evidence weighs against a chronic disability at any time relevant to the appeal period (considering the time near in time to filing the claim for compensation to the present).

The Board has carefully considered the Veteran's statements, but finds that based on the examiner's references to relevant diagnostic testing and the rationale for the opinions that these opinions are of greater probative weight.  

Here, because there is no current diagnosis of a left ankle disorder at any time relevant to the appeal period, service connection cannot be granted.  Brammer, 3 Vet. App. 223.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



II. Bilateral Hearing Loss

The Veteran contends he has bilateral hearing loss due to service.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran underwent a VA audiological examination in November 2010.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
10
15
5
10
LEFT
5
15
5
10

Speech recognition testing using the Maryland CNC test resulted in speech discrimination scores of 100 percent bilaterally.

The Veteran underwent another VA audiological examination in December 2016.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
15
25
5
10
LEFT
10
20
10
20

Speech recognition testing using the Maryland CNC test resulted in speech discrimination scores of 98 percent in the right ear and 96 percent in the left ear.

This evidence does not support hearing loss for VA purposes under 38 C.F.R. § 3.385.  Significantly, treatment records in the claims file also do not reflect audiometric thresholds commensurate with a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

As set forth above, one of the elements necessary for service connection is evidence of a current disability.  The Board has considered the Veteran's contentions with respect to his reduced hearing acuity.  The Board acknowledges that the Veteran is competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also notes that there is evidence in the Veteran's service records indicating he had a threshold shift in his hearing acuity during service.  However, the evidence during the period on appeal fails to establish that he currently has hearing loss for VA compensation purposes.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.

Here, because there is no current diagnosis of a hearing loss disability at any time relevant to the appeal period, service connection cannot be granted.  Brammer, 3 Vet. App. 223.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran contends he has a left hand disorder.  Examinations in October 2010 and January 2017 did not diagnose left hand disabilities; however, the Veteran submitted an April 2015 magnetic resonance imaging (MRI) showing an "isolated injury" to the left fifth digit metacarpophalangeal (MCP) joint.  Therefore, an addendum opinion is needed to determine the etiology of this disability.

The Veteran underwent new VA left hip and right finger examinations in January 2017 pursuant to a Board remand.  After review of the examination report, the Board finds that additional VA examinations should be obtained.  The January 2017 examinations did not address range of motion of the fingers in both active and passive motion, or left hip symptomatology when weight bearing and non-weight bearing.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the Board finds that the examinations are inadequate because they are incomplete.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For these reasons, the Board directs that additional left hip and right finger examinations be provided.

As well, the Veteran has stated that the January 2017 VA headaches examination did not take into consideration his previous statements regarding staying in bed and leaving work early due to headaches.  Therefore, a new VA examination is needed to determine the current severity of the Veteran's headache disorder.

Regarding the claim for TDIU prior to June 16, 2014, the issue is inextricably intertwined with the remanded issues.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received; this specifically includes treatment records from the Gulf Coast Veterans Health Care System from January 2017 to the present.

2. After completing directive (1), the AOJ should arrange for a VA evaluation by a qualified medical professional to ascertain the etiology of the Veteran's current left hand disorder, diagnosed in April 2015 as an "isolated injury" to the left fifth digit metacarpophalangeal (MCP) joint.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a left fifth digit MCP joint disability related to service?  In making this determination, the examiner should comment on the Veteran's reports of continued symptomatology since service.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA hip evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected tendonitis in the left anterior hip with left-sided snapping syndrome.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's tendonitis in the left anterior hip with left-sided snapping syndrome, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the left hip and the paired right hip.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

4. After completing directive (1), the AOJ should arrange for a VA finger evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected residuals of fractures of the second and third fingers of the right hand.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's residuals of fractures of the second and third fingers of the right hand, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.

The examiner should test the range of motion in active motion and passive motion for both the second and third fingers of the right hand and the paired second and third fingers of the left hand.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

5. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

6. The AOJ should then review the record and readjudicate the claims on appeal, to include TDIU.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


